Citation Nr: 0515473	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus with 
plantar fasciitis.

3.  Entitlement to service connection for a right hand 
disability. 

4.  Entitlement to service connection for a left shin 
disability. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for bilateral 
onychomycosis.

7.  Entitlement to service connection for an upper back 
disability. 

8.  Entitlement to service connection for an eye disability.

9.  Entitlement to service connection for rhinitis. 

10.  Entitlement to a higher initial rating for 
pseudofolliculitis barbae (PFB) evaluated as 10 percent 
disabling from September 25, 2001, and 30 percent disabling 
from August 30, 2002. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987.  The veteran also served as a member of a 
reserve component, which service included a period of active 
duty for training from April to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In February 2005, the veteran testified at a videoconference 
hearing before the Board regarding the issues on appeal.  A 
copy of the hearing transcript has been associated with the 
claims files.  

As the veteran is appealing the initial assignment of the 
disability ratings awarded for his service-connected PFB, the 
issue has been framed as that listed above.   See Fenderson 
v. West, 12 Vet. App. 119, 125- 126 (1999).  The Board notes 
that the veteran has also argued that he is entitled to an 
effective date of September 25, 2001, for the grant of the 30 
percent rating for PFB.  However, as the Board will consider 
the entire period since the award of service connection on 
September 25, 2001, and the propriety of ratings awarded 
since that time in accordance with Fenderson, the issue of 
entitlement to an effective date prior to August 30, 2002 for 
the grant of the 30 percent rating will be addressed in the 
Board's analysis of the "staged" ratings, as required by 
Fenderson.  

(The decision below addresses the issues of whether a 
previously denied claims for service connection for low back 
disability and pes planus with plantar fasciitis should be 
reopened along with the claims for service connection for 
right hand and left shin disabilities, onychomycosis, and 
sinusitis.  Consideration of the underlying claims of service 
connection for low back disability and pes planus with 
plantar fasciitis, entitlement to service connection for 
right eye and upper back disabilities and rhinitis, and the 
claim of entitlement to a higher initial ratings for PFB is 
deferred pending completion of the evidentiary development 
requested in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a May 1997 decision, the RO denied the appellant's 
claims of entitlement to service connection for low back 
strain and flat feet with fasciitis.  The appellant was 
provided notice of the decision and of his appellate rights.  
He did not initiate an appeal.

2.  Evidence added to the record since the May 1997 RO 
decision is new, and it relates to unestablished facts 
necessary to substantiate the claims of entitlement to 
service connection for low back disability and pes planus 
with plantar fasciitis. 

3.  The veteran's right hand disability, diagnosed as mild 
carpal tunnel syndrome, is not attributable to his period of 
military service. 

4.  The veteran does not currently have a left shin 
disability. 

5.  It is as likely as not that the veteran's sinusitis 
originated during the veteran's military service. 

6.  It is as likely as not that the veteran's bilateral 
onychomycosis is related to exposure to cold weather during 
his military service.


CONCLUSIONS OF LAW

1.  A May 1997 rating decision wherein the RO denied claims 
for service connection for low back strain and flat feet with 
fasciitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1996).

2.  The evidence received since the May 1997 rating decision 
is new and material, and the claims for service connection 
for low back disability and pes planus with fasciitis are 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004). 

3.  The veteran does not have a right hand disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The veteran does not have a left shin disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  The veteran has sinusitis that is the result of disease 
or injury incurred during active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

6.  The veteran has bilateral onychomycosis that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303 (2004).

Once a VA decision addressing a claim becomes final, new and 
material evidence is required to reopen the claim.  "[I]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

II.  Analysis

A.  Claims to Reopen

As noted above, in a May 1997 decision, the RO denied service 
connection for low back strain and pes planus with fasciitis.  
In that decision, the RO concluded that there was no 
etiological relationship between the veteran's low back 
strain, diagnosed by VA in January 1997, and the two 
complaints of back pain noted in service.  With regards to 
the pes planus with fasciitis, the RO determined that there 
was no medical evidence indicating that any pre-existing pes 
planus had been aggravated or worsened during service.  In 
reaching the foregoing conclusion, the RO noted that mild pes 
planus was noted on both entrance and discharge examination 
reports and that there was no record of any foot condition in 
service.  Thus, the RO determined that there was no medical 
evidence that the veteran's pre-existing pes planus had been 
aggravated by his active military service. 

As a result of the prior RO's denial, service connection for 
low back disability and pes planus with fasciitis may be 
considered on the merits only if new and material evidence 
has been received since the time of the May 1997 RO decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Evidence of record at the time of the RO's May 1997 decision 
included the veteran's service medical records.  Enlistment 
examination reports, dated in May 1982 and July 1984, 
pertinently reflect that the veteran's feet were found to 
have been "abnormal;" one degrees pes planus was noted.  
The veteran's spine was found to have been "normal" on both 
examinations.  Reports of Medical History, dated in May 1982 
and July 1984, reflect that the veteran denied having any 
recurrent back pain or foot trouble. When seen in the medical 
clinic in June 1983, the veteran complained of having low 
back pain for one day.  He did not report an injury. An 
assessment of mild strain was entered.  On DD Form 2246, 
Applicant Medical Prescreening Form, the veteran denied 
having any back trouble or impaired use of his feet.  When 
seen in the acute medical care clinic in January 1985, he 
complained of having left foot pain for the previous two 
weeks.  The veteran was prescribed hot soaks and inserts.  In 
July 1985, the veteran complained of having a sharp pain in 
the left arch of his foot and of blisters on the toes of both 
feet.  The examining physician entered an assessment of 
plantar fasciitis and calluses with blisters of both great 
toes.  In January 1987, the veteran complained of having back 
pain that radiated from the middle of the back to the right 
shoulder which was dull but could become sharp when he lifted 
or pushed an object, and which lasted a day.  The examining 
physician recorded an assessment of possible pulled back 
muscle.  A September 1987 discharge examination report 
reflects that the veteran's feet and spine were found to have 
been "normal;" mild pes planus was noted. On a Report of 
Medical History, dated in September 1987, the veteran 
indicated that he was in good health.  He denied having any 
recurrent back pain, but indicated that he had had foot 
trouble. 

Also of record at the time of the RO's May 1997 decision, was 
a January 1997 VA  examination report.  With regards to the 
lumbar spine, the veteran indicated that he had had mild 
intermittent back pain that had its onset when he jumped off 
tracked vehicles in service.  Regarding his feet, the veteran 
related that he had pain in his feet as a result of having 
worn military boots.  He related that he did not seek any 
medical attention, but that he just tolerated the pain and 
discomfort until discharge.  The veteran indicated that since 
discharge, he had experienced foot pain and that he had 
sought treatment from a podiatrist in approximately 1995.  
After a physical evaluation of the veteran's spine and feet, 
the examiner entered an impression of intermittent low back 
strain and pes planus with chronic foot pain. 

Evidence added to the record since the May 1997 rating 
decision includes, but is not limited to, April 2002 and May 
2003 treatment reports, submitted by M.A.F., D.P.M and 
D.J.G., M.D., respectively.  In April 2002, Dr. M.A.F. noted 
that he had treated the veteran since 1995 for chronic 
plantar fasciitis of both feet.  It was his opinion that the 
veteran's "condition" could have started with excessive 
activity such as military service or every day activity.  In 
May 2003, Dr. D.J.G. indicated that he had seen the veteran 
in 1990, after he had been involved in a motor vehicle 
accident.  Dr. G. opined after a review of the veteran's 
service medical records, dated in 1983 and 1987, that it was 
not unreasonable to conclude that prior to the motor vehicle 
accident the veteran was symptomatic to the back; therefore, 
the motor vehicle accident produced "accerbation."  In 
addition, Dr. G. concluded that it would not be unreasonable 
to conclude that since 1990, the veteran's condition was a 
product of both prior military service and motor vehicle 
accident past histories.  These reports are material because 
the substance of the treatment reports relate to 
unestablished facts necessary to substantiate the claims for 
service connection for low back disability and pes planus 
with fasciitis.  In this regard, the reports reflect that the 
veteran's pre-existing pes planus could have been aggravated 
or his plantar fasciitis caused by excessive activity such as 
that associated with military service and that his low back 
disability was, at least in part, a result of prior military 
service.  This sort of opinion was not previously of record.  
Accordingly, the appellant's claims for service connection 
for low back disability and pes planus with plantar fasciitis 
are reopened. 

B.  Service Connection Claims

Service medical records reflect that in mid-December 1986, 
the veteran was noted to have been status-post injury to the 
right middle metacarpophalangeal joint.  X-rays at that time 
were negative for any evidence of a fracture.  An assessment 
of edema to the right hand was entered.  When seen in the 
orthopedic clinic in late February 1987, the examining 
physician noted that the veteran had sustained blunt trauma 
to the dorsal aspect of the right hand after a desk fell on 
top of it.  The veteran related that there was immediate 
swelling over the right middle finger metacarpophalangeal 
joint and subluxation of the right middle finger extensor 
tendon on flexion of the metacarpophalangeal joint.  The 
examining physician entered an impression of lateral 
subluxation of the right middle finger extensor tendon at the 
metacarpophalangeal joint.  A September 1987 discharge 
examination report reflects that the veteran's upper 
extremities were found to have been "normal."  On a 
September 1987 Report of Medical History, the veteran denied 
having swollen or painful joints.  

The veteran contends that he currently has a right hand 
disability which is related to the trauma he sustained in 
service.  Post-service VA and private medical reports, dated 
from January 1997 to April 2004, are of record.  A February 
2003 report, submitted by R.C.C., M.D., reflects that the 
veteran underwent electrodiagnostic studies of his right 
upper extremity, which were suggestive of mild median 
neuropathy at the right wrist which could have also 
represented carpal tunnel syndrome.  Dr. C. related that it 
was difficult, if not impossible, to make a definitive 
determination as to whether the diagnostic findings and 
clinical impression were causally related to an injury in 
1986.  Dr. C. noted that the veteran had specifically 
requested that he review his prior treatment records and 
render an opinion as to whether Dr. C. felt that his 
condition could be related to either his injury in 1986 or 
his duties as a file clerk.  Dr. C. opined that at that time, 
he did not feel that there was sufficient information to 
support  the findings of mild carpal tunnel syndrome which 
could be related to an injury in 1986.  

When seen by W.C.K., M.D. in February 2003, the veteran gave 
a history of the in-service injury to his right hand.  At 
that time, Dr. K. entered an impression of right hand and 
forearm symptoms primarily in the radial nerve distribution 
with a mild delay in conduction on electromyography/nerve 
conduction study involving the median nerve.  

Upon evaluation by VA in July 2003, the veteran's extensive 
service and post-service history with respect to his right 
hand was recorded in detail, to specifically include the 
February 2003 report from Dr. C.  The VA examiner noted that 
he had reviewed the veteran's claims files.  After a physical 
evaluation of the right hand, the examiner entered a 
diagnosis of mild carpal tunnel syndrome per electromyogram 
performed by private physician which was not related to an 
injury to the right finger.  The examiner noted that X-rays 
of the right hand performed during the evaluation were 
normal.  Overall, the examiner determined that it was less 
likely than not that the veteran's complaints of pain in the 
right hand were secondary to the injury to his right middle 
finger, but instead were related to his mild right carpal 
tunnel syndrome. 

In evaluating the claim for service connection for a right 
hand disability, currently diagnosed as mild right carpal 
tunnel syndrome, the Board notes that the veteran sustained 
trauma to the right middle finger metacarpophalangeal joint 
during service.  However, the veteran's treating physician, 
Dr. C., and a VA examiner have been unable to make any 
connection between the veteran's current right hand symptoms 
and his in-service injury.  Indeed, in July 2003, the VA 
examiner opined after a complete review of the claims files, 
to specifically include the February 2003 report of Dr. C., 
that the veteran's mild carpal tunnel syndrome was not 
related to the in-service injury to the right middle finger.  
Thus, in light of the foregoing, and in the absence of 
current medical findings showing residuals of the in-service 
trauma and because of the absence of medical opinion showing 
the currently diagnosed carpal tunnel syndrome is related to 
the in-service trauma, the claim for service connection for a 
right hand disability is denied. 

Turning to the left shin disability claim, the veteran 
contends that he sustained in-service trauma to his left shin 
and that he has current disability as a result.  In support 
of this assertion, service medical records reflect that in 
June 1987, the veteran complained of having a bruised shin 
for the previous two weeks as a result of getting spiked 
playing softball.  When the veteran returned to the health 
clinic the next day, he complained of a bump on the left 
inner shin area of his left leg, which was approximately 
three fingers wide.  The examining physician entered an 
assessment of subacute contusion to the left and right shin.  
A September 1987 discharge examination report reflects that 
the veteran's lower extremities were found to have been 
"normal."  

Numerous post-service private and VA treatment and 
examination reports, dated from January 1997 to April 2004, 
reflect that the veteran complained of left shin pain, but 
that a left shin disability had not been diagnosed.  In this 
regard, when seen by W. C. K., M.D., in February 2003, the 
veteran gave a history of having being spiked in his leg by a 
cleat in the lower anterior tibia in 1986, and that he had 
had difficulty since that time.  After an evaluation of the 
veteran, to include X-rays of the left tibia, which were 
negative for any fractures, dislocation or other abnormality, 
Dr. K. entered an assessment of left shin pain with 
activities.  Dr. K. related that he was unable to find any 
abnormality on X-ray in relation to the 1986 trauma as 
described by the veteran; nor could he find any association 
between any injury at that point in time and exercise related 
pain as described by the veteran.  

Upon evaluation by VA in July 2003, the veteran stated that 
it was his left shin, not his right shin, that had been 
injured during service.  The VA examiner in July 2003 opined, 
after a review of the claims files and an examination of the 
veteran, that the veteran had sustained an injury in June 
1987 to his left shin while playing baseball, but that he had 
a normal examination with subjective complaints of pain.  

Thus, while post-service VA and private clinical records 
assess left shin pain, pain alone does not amount to 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the present case, therefore, the Board must conclude that 
the available records included in the veteran's claims files 
do not provide competent evidence of a diagnosed left shin 
disability.  Without competent evidence of a diagnosed left 
shin disability, service connection for such a disability 
cannot be granted.

In adjudicating the appellant's claims for service connection 
for right hand and left shin disabilities, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in October 2001 and 
May 2003, and in an April 2003 statement of the case, of the 
evidence needed to substantiate the claims for service 
connection for right hand and left shin disabilities, and the 
obligations of VA and the veteran with respect to producing 
that evidence.  In particular, the October 2001 letter 
informed the veteran that to substantiate the service 
connection claims the evidence must show a current disability 
that was related to disease or injury incurred in or 
aggravated by military service, or disability that had 
existed continuously from the date of discharge until the 
present.  The letter advised the veteran that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, employment records or relevant 
records not held by any Federal agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  Thus, the RO has satisfied the 
requirement to notify the claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, would be obtained by VA 
on behalf of the claimant  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  (Although all VCAA 
notifications may not have been completed until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  In addition, the veteran provided testimony 
concerning the issues on appeal during a March 2005 
videoconference hearing before the undersigned Veterans Law 
Judge.  Taken together, the Board is persuaded that there is 
no reasonable possibility that further development would 
unearth any additional evidence helpful to the veteran.  This 
is especially so given that VA examined the veteran in July 
2003 for the specific purpose of determining whether any 
current right hand and left shin disabilities were 
etiologically related to his military service.  

Turning to the claims of service connection for sinusitis and 
bilateral onychomycosis, the Board finds that a grant of 
service connection is warranted.  

As for the sinusitis claim, service medical records reflect 
that upon enlistment into service in July 1984, the veteran's 
sinuses were found to have been "normal."  On a July 1984 
Report of Medical History, the veteran denied having any 
sinusitis.  In July 1986, however, he complained of having 
sinusitis for the previous five years.  He stated that he 
used a wide variety of medications, but that he was not 
currently taking anything.  The examining physician recorded 
an assessment of sinusitis.  A September 1987 discharge 
examination report reflects that the veteran's sinuses were 
reported as "normal."  A September 1987 Report of Medical 
History reflects that the veteran indicated that he had had 
sinusitis.  On a November 1987 Dental Health Questionnaire, 
the veteran related that he had had a sinus condition. 

Post-service private and VA treatment and examination 
reports, dated from January 1997 to April 2004, include an 
October 2003 skin examination report, reflecting than the 
veteran was diagnosed as having sinusitis and rhinitis.  
However, the examiner indicated that he did not have the 
claims files for review and he did not provide an opinion as 
to the etiology of any sinusitis or rhinitis.  Thereafter, in 
an October 2003 addendum, the VA examiner opined, after a 
review of the claims files, that the veteran had chronic 
rhinitis and sinusitis prior to service and since he had only 
one episode of rhinitis and sinusitis during service, it was 
less likely than not that they were aggravated by military 
service, since it was already documented that he had "this 
condition" prior to service entrance. 

After a review of the evidence of record, the Board finds 
that service connection for sinusitis is warranted.  In 
reaching the foregoing conclusion, the Board notes that 
sinusitis was not noted upon entrance into service.  As such, 
the presumption of soundness is applicable.  The veteran's 
understanding that he had sinusitis prior to service is not 
enough as he does not have the medical expertise or training 
necessary to diagnose his condition. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The opinion rendered 
by the October 2003 VA examiner, after reviewing the claims 
file, is not a model of clarity since it was based on the 
fact that the veteran had sinusitis prior to service which 
was less likely than not to have been aggravated therein.  
Notwithstanding this fact, service medical records do show 
that the veteran received treatment for his sinusitis during 
service in July 1986 and that he has been currently diagnosed 
as having sinusitis.  Thus, by resolving reasonable doubt in 
favor of the veteran, the Board finds that service connection 
for sinusitis is warranted.  

The veteran contends that he has onychomycosis from being 
exposed to cold weather while serving on guard duty in 
Germany during service.  In support of this assertion, 
service medical records reflect he was stationed in Germany 
in December 1986.  In addition, in January 1985 and July 
"1987," he was seen for left foot pain and calluses with 
blisters of both great toes, respectively.  As noted 
previously, the October 2003 VA opinion is not a model of 
clarity.  In this regard, the examiner indicated that if no 
documentation was needed for cold injury during peacetime 
(the examiner noted that the veteran served in Germany during 
peacetime), then it was as likely as not that the veteran 
should be service connected for cold injury to his feet and 
onychomycosis as a complication thereof.  In reconciling the 
veteran's actual service records with the post-service 
medical and lay evidence submitted in connection with this 
appeal, the Board emphasizes that there is no competent 
evidence which specifically refutes the veteran's account of 
having sustained a cold injury during service.  Indeed, as 
stated above, service medical records reflect that he served 
in Germany during the winter months and that he received 
treatment for foot pain and calluses with blisters of both 
great toes.  Moreover, the veteran has offered a consistent 
and credible account of the circumstances and nature of his 
guard experience in Germany during service, to include 
statements from a fellow service mate (see statement of K. 
F., dated in June 2005) and testimony before the undersigned 
Veterans Law Judge.  The Board therefore concludes that the 
evidence supportive of the veteran's claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for the veteran's current bilateral 
onychomycosis on the basis of service incurrence.


ORDER

New and material evidence has been received to reopen the 
claims of service connection for low back disability and pes 
planus with fasciitis; to this extent the appeal of these 
issues is granted. 

Service connection for a right hand disability is denied. 

Service connection for a left shin disability is denied. 

Service connection for sinusitis is granted. 

Service connection for bilateral onychomycosis is granted. 




REMAND

The Board finds that additional development of the medical 
evidence is required for the veteran's claims of service 
connection for low back and upper back disabilities, right 
eye disability, rhinitis, and pes planus with plantar 
fasciitis.  Additional development of the PFB rating issue is 
also required.  In this regard, the veteran testified in 
February 2005 before the undersigned Veterans Law Judge, that 
he had continued to seek treatment for his eyes, back and 
feet from the Johnny Cochran VA Medical Center (VAMC) 
(Transcript (T.) at pages (pgs.) 5, 6, 9).  In addition, in 
statements to the RO, dated in September 2003 and June 2004 
statement, the veteran indicated that he had received 
treatment by a "podiatrist" at the Jefferson Barracks VAMC.  
As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA, 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is necessary.  Id. 

The veteran testified that he had sought treatment for his 
back from several private physicians, such as Dr. B., Dr. G., 
Dr. F., and "South" rehabilitation center.  While treatment 
records from Dr. F. and Health South are of record, records 
from Dr. B. and Dr. G. are absent.  In this regard, the 
veteran testified that he was issued a transcutaneous 
electrical nerve stimulation unit and received chiropractic 
care from Dr. B. and Dr. G., respectively.  In a May 2003 
statement, Dr. G., indicated that he had treated the veteran 
for his back after he was involved in a motor vehicle 
accident in 1990.  However, the claims file is devoid of any 
records of treatment from Dr. G. prior to May 2003.  
Regarding the veteran's feet, on VA Form 21-4142, 
Authorization and Consent to Release Information to VA, the 
veteran indicated that he had received treatment from H. B., 
DPM beginning in July 2001.  These records, however, are not 
contained in the claims files.  Thus, an attempt should be 
made to obtain private treatment records from Dr. B., Dr. G., 
and Dr. H.B., as they might be pertinent to the veteran's 
claims for service connection for low back and upper back 
disabilities and pes planus with plantar fasciitis.

With regards to the veteran's claim for service connection 
for low back and upper disabilities, the veteran testified 
that they were basically the same disability (T. at page 
(pg.) 11).  The Board notes that in a May 2003 statement, Dr. 
G., indicated that he had treated the veteran for his back 
after he was involved in a motor vehicle accident in 1990.  
Dr. G. opined, after a review of the veteran's service 
medical records, dated in 1983 and 1987, that it was not 
unreasonable to conclude that prior to the motor vehicle 
accident, the appellant was symptomatic to the back; 
therefore, the motor vehicle accident produced 
"accerbation."  In addition, Dr. G. stated that it would 
not be unreasonable to conclude that the veteran's condition 
was a product of both prior military service and his motor 
vehicle accident history.  In contrast, a VA examiner opined 
in July 2003, after a review of the veteran's claims files, 
that in light of a negative magnetic resonance imaging scan 
of the lumbar spine, that it was less likely than not that 
the veteran's complaints of back pain were related to his 
military duty.  Therefore, in light of the conflicting 
opinions noted above, the Board is of the opinion that 
another VA examination of the lower and upper back, as 
specified in greater detail below, should be performed. 

A review of the claims files reflects that when examined by 
VA in July 2003, the examiner opined, after a review of the 
claims files, that the veteran's plantar fasciitis was less 
likely as not secondary to his mild first-degree pes planus.  
However, the examiner did not address whether any pre-
existing pes planus had been aggravated beyond normal 
progression during the appellant's active service. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Therefore, prior to final appellate review of the 
veteran's reopened claim for service connection for pes 
planus with plantar fasciitis, the Board finds that an 
opinion as to whether or not any preexisting pes planus with 
plantar fasciitis was aggravated beyond its normal 
progression during service, or whether plantar fasciitis 
began in service would be useful.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge that he had scratched his right cornea at 
Fort Dix, New Jersey after sand blew into it and, as a 
result, he contracted conjunctivitis. (T. at pg. 4).  Service 
medical records reflect in June 1983, the veteran complained 
of having for right eye irritation for the previous four 
days.  At that time, the veteran indicated that he felt the 
presence of a foreign object in the right eye.  Upon 
evaluation of the right eye, there was mild erythema of the 
conjunctiva and drainage.  An assessment was deferred.  The 
veteran was instructed to irrigate the eye and he was 
provided an eye patch.  The remainder of the service medical 
records are negative for any additional subjective complaints 
or clinical findings referable to the right eye.  When 
examined by VA in July 2003, the examiner noted that the 
veteran's history was positive for a corneal abrasion to the 
right eye in 1983-1984 at Fort Dix, New Jersey after sand was 
blown into his eyes during a field exercise.  The examiner 
noted that the veteran's eye was patched and healed without 
complications; a history of conjunctivitis to both eyes was 
also noted.  After an examination of the eyes, diagnoses of a 
history of a corneal abrasion-VA and ocular surface normal, 
lid myokymia and glaucoma suspected were recorded.  The VA 
examiner, however, did not provide an opinion as to the 
etiology regarding any diagnosed eye disability.  Therefore, 
prior to final appellate review of the veteran's claim for 
service connection for eye disability, the Board finds that 
an opinion as to the etiology of any currently diagnosed eye 
disability, to specifically include whether it is the result 
of sand being blown into it during military service, would be 
helpful. 

The veteran contends that he had sinusitis prior to service 
which caused him to develop rhinitis during service.  A VA 
physician opined in October 2003, after a review of the 
claims files, that the veteran's service medical records 
reflect that he had rhinitis and sinusitis prior to service 
and that he had only one episode of rhinitis and sinusitis 
during service.  Therefore, it was the opinion of the VA 
examiner that it was less likely than not that the veteran's 
sinusitis and rhinitis were aggravated by military service 
because it had been documented that he had these conditions 
prior to service.  However, as noted previously in the 
decision above, other than the veteran's contentions, there 
is no medical documentation indicating that the veteran had 
either rhinitis or sinusitis prior to service and he received 
treatment for sinusitis, not rhinitis, during service.  Thus, 
the examiner's opinion is based on an inaccurate factual 
premise and is there not helpful.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In light of the Board's award of service connection for 
sinusitis in the decision above and the veteran's contention 
that he developed rhinitis as secondary to his sinusitis, the 
Board finds that he should be afforded another VA examination 
to ascertain whether any rhinitis had its onset during active 
service and whether it was caused or chronically worsened by 
the service-connected sinusitis.  The Court has held that 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Judicial interpretation of 
the matter of secondary service connection as embodied in 38 
C.F.R. § 3.310 (2004) requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition.  Id.

The Board notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).
In the present case, the RO has evaluated the service-
connected PFB by the diagnostic code which rates impairment 
resulting from dermatophytosis.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).  According to the old rating 
criteria, dermatophytosis is rated, by analogy, to eczema, 
depending upon the location, extent, and repugnance or 
otherwise disabling character of manifestations. 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2002).

Pursuant to the old rating criteria for eczema, Diagnostic 
Code 7806, a 30 percent evaluation requires evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation, the highest rating 
allowable pursuant to this Diagnostic Code, necessitates 
evidence of ulceration, extensive exfoliation, or crusting 
and systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

According to the revised rating criteria, dermatophytosis or 
infections not listed elsewhere in the code are rated as 
disfigurement of the head, face, or neck (under Diagnostic 
Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 
7805); or dermatitis (under Diagnostic Code 7806) depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Codes 7813, 7820 (2004).  As the veteran's 
service-connected PFB involves his face and neck, the Board 
finds that consideration should be given to rating as 
disfigurement of the head, face, or neck.  The RO has 
concluded that Diagnostic Code 7800 most appropriately 
reflects the veteran's service-connected PFB (see September 
2003 rating decision).  Under the amended Diagnostic Code 
7800 (disfigurement of the head, face, or neck), with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement will be rated as 80 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent. With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurate and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Unretouched color photographs 
are to be considered when evaluating under these criteria.  
Id. 

In light of the foregoing, the Board finds that additional 
development of the medical evidence is required as a result 
of the changes in the rating criteria.  The Board finds that 
scheduling another VA skin examination would be appropriate 
because, although the veteran was afforded a VA skin 
examination in July 2003, the record does not contain a 
examination that takes into account the new criteria 
established to rate skin disabilities, such as the 
characteristics of disfigurement as required by Diagnostic 
Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).  As the current evidence of record is insufficient to 
rate the veteran's PFB under the new rating criteria, the 
veteran should be afforded a new VA examination that 
evaluates the veteran's symptomatology in terms pertinent to 
the rating criteria that were in effect when the veteran 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal. 

Accordingly, this case is REMANDED to the RO, for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service discharge for his lower and upper 
back disabilities, pes planus with 
fasciitis, eye disability, and rhinitis 
since service discharge in December 1987 
and since September 2001 for his service-
connected PFB, to specifically include 
all treatment reports from John J. 
Cochran and Jefferson Barracks VAMCs, 
which are not duplicates of those 
previously of record.  

The RO should also attempt to secure all 
clinical records from all of the 
veteran's treating physicians, to 
specifically include Dr. Brooks (T. at 
pg. 6), Dr. Goldberg, Alternative 
Healthcare Center For Wellness and 
Behavioral Disorders, 625 N. Euclid, 
Suite 505, St. Louis, Missouri 63108, and 
Henry Bradford, DPM., Myrtle Hilliard 
Comprehensive Health Center, 5471 Dr. 
Martin Luther King Drive, St. Louis, 
Missouri 63112.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them. 

2.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, he must be 
afforded an examination by the 
appropriate specialists to ascertain the 
nature and etiology of any currently 
present low or upper back disabilities, 
pes planus with plantar fasciitis, eye 
disability, rhinitis, and current 
severity of the service-connected PFB.  
The claims files and a copy of this 
remand must be made available to the 
examiners for review in conjunction with 
the examinations.  

After examining the veteran and reviewing 
the evidence in the claims files, the 
examiners are requested to render  
opinions as to whether it is at least as 
likely as not that any current low back 
or upper back disability, eye disability, 
pes planus with plantar fasciitis, or 
rhinitis is attributable to the veteran's 
military service, as opposed to some 
other cause or etiology.  The examiners 
are specifically requested to review the 
veteran's service medical records. 

With regard to the examination of 
the back, the examiner should be 
asked to reconcile earlier 
conflicting opinions and provide an 
opinion as to the medical 
probabilities that any low or upper 
back disability began during the 
veteran's period of military 
service.  

Regarding the veteran's eye 
disability, in formulating his/her 
opinion as to whether any eye 
disability is attributable to 
military service, the examiner is 
advised that the veteran has 
maintained that he sustained a 
scratched cornea as a result of sand 
being blown into his eyes and that 
he subsequently developed 
conjunctivitis.  

Concerning the veteran's rhinitis, 
the examiner should state the 
medical probabilities that it began 
during the veteran's period of 
military service, or has been caused 
or made worse by the veteran's 
service-connected sinusitis.  The 
extent of any worsening caused by 
the sinusitis should be set forth in 
detail.  The examiner is 
specifically requested to review the 
opinion of the VA examiner in 
October 2003.

Regarding the veteran's preexisting 
pes planus with plantar fasciitis, 
the examiner must comment on whether 
pes planus underwent any permanent 
increase in severity during service, 
and if so, was any increase due to 
natural progression.  The examiner 
should state the medical 
probabilities that plantar fasciitis 
began during military service.

The veteran should be scheduled for a VA 
skin examination to determine the 
severity of his service-connected PFB.  
The claims files, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  
See 38 C.F.R. § 4.118 (2002); 38 C.F.R. § 
4.118 (2004).  The examiner should state 
if the veteran has extensive lesions or 
marked disfigurement.  If disfigurement 
is noted, the severity thereof should be 
specifically noted. The examiner should 
also state whether the veteran's 
disability is exceptionally repugnant.  
The examiner should note whether the 
veteran has any ulceration or crusting, 
and any systemic or nervous 
manifestations as a result of the skin 
problem.  The size of any abnormality 
should be recorded.  See 38 C.F.R. §4.118 
(Diagnostic Codes 7800, 7806) (2002).  
The examiner should also indicate whether 
the veteran experiences visible or 
palpable tissue loss or the gross 
distortion or asymmetry of any features 
or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).  The 
examiner should indicate the length and 
width of all scars.  The examiner should 
also indicate whether the surface contour 
of any scar is elevated or depressed on 
palpation, or whether any scar is 
adherent to the underlying tissue. The 
examiner should indicate the extent of 
any hypo- or hyper- pigmentation, 
abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.), underlying 
soft tissue loss, and indurated and 
inflexible skin.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  

Each examiner must provide a complete 
rationale for his or her opinions.

3.  In the event that the veteran does 
not report for any examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issues of 
entitlement to service connection for low 
back disability and pes planus with 
plantar fasciitis, and the RO should re-
adjudicate the issues of entitlement to 
service connection for eye disability, 
upper back disability and rhinitis, and 
entitlement to a higher initial rating 
for pseudofolliculitis barbae (PFB) 
evaluated as 10 percent disabling from 
September 25, 2001 and 30 percent 
disabling from August 30, 2002.  The 
propriety of the staged rating should be 
addressed.  Fenderson, supra.  

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  If the 
veteran has not reported to any 
examination, the supplemental statement 
of the case should include the provisions 
of 38 C.F.R. § 3.655 and an explanation 
of the regulation's application in this 
case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


